Citation Nr: 1704455	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  17-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Debt Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of collection efforts of a debt in the amount of $29,662.93.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 24, 1982, to August 25, 1982, and from January 22, 1994, to February 5, 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2016 decision of the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In December 2016, the Veteran filed a timely notice of disagreement (NOD) to the December 2016 denial of a waiver of collection efforts of a debt in the amount of $29,662.93.  Accordingly, this appeal must be remanded for readjudication and issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's appeal of the denial of waiver of collection efforts of a debt in the amount of $29,662.93.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2011).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




